Mr. Justice Hand delivered the opinion of the court: The right of appeal is granted by statute and can only be exercised when allowed by the court, and then in conformity with the order of the court. The appeal was prayed by and allowed to the defendants jointly, and could only be perfected by the filing of their joint appeal bond, duly approved, within the time fixed by the court. If the appellant desired to sever the appeal he should have prayed a separate appeal. The defendants other than appellant not having attempted to perfect the appeal by filing a bond within the time fixed by the court, the defective appeal of appellant could not be cured by filing a new bond signed by all of the defendants.. Hileman v. Beale, 115 Ill. 355; Tedrick v. Wells, 152 id. 214; Town v. Howieson, 175 id. 85. The Appellate Court did not err in refusing appellant leave to file a new bond and in dismissing the appeal. The judgment of the Appellate Court is affirmed. Judgment affirmed.